Order entered May 16, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00330-CR

                         JONATHAN LEE SPRADLIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F-1156093-Y

                                           ORDER
       The State’s May 14, 2014 motion for extension of time to file the State’s brief and accept

the brief tendered is GRANTED. The State’s brief received by the Clerk of the Court on May

14, 2014 is DEEMED timely filed on the date of this order.

                                                     /s/     LANA MYERS
                                                             JUSTICE